Prim, O. J.
Section 526 of the Code declares that “ any party to a judgment or decree, other than a judgment or decree given by confession, jot for want of answer, may appeal tberefrom.”
“When a case is here upon a proper appeal, this court may take any action thereon authorized by statute. But tbis motion develops facts showing that tbis wras an attempted appeal in a case in which the law admits of no appeal. The parties below were present in that court, and the defendants substantially failed to answer, and the decree was given for tbat reason.
*470There could be no appeal. This court could acquire no jurisdiction of the case, other than to dismiss the attempted appeal.
The plaintiff below might have treated the appeal as a nullity, and procured an e; ecution at any time.
Motion is denied.